SUPPLEMENTAL OPINION ON DENIAL OF REHEARING Mr. JUSTICE GUILD delivered the opinion of the court: The plaintiff has filed a petition for rehearing stating that the court has overlooked or misapprehended a portion of the evidence. It is true that the statement of this court that the plaintiff “knew of this discrepancy between the occupancy and monument lines and the plat of survey at the time he purchased the property” is incorrect. The record does not disclose this specifically but the plaintiff in fact knew of the discrepancy prior to the time he occupied the property. This does not alter our decision. The plaintiff further contends that had the surveyor been allowed to testify he could have specifically stated what pins were used in the original survey. The surveyor testified with reference to a xerox copy of a drawing of the subdivision here in question. He did not know where the original came from. In response to a question as to what kind of pins he found in West Park Subdivision he stated “I found a variety of pins.” He then went on to say that he found % inch pins and % inch diameter pins that were solid. He also found iron pipes. He then stated that the original plat did not disclose what sort of pins were used. Later he testified that in the two adjacent subdivisions the surveyor stated on the original survey he used 1% inch iron pipes.  Counsel in contending that the surveyor should have been allowed to testify that the pins he found in West Park Addition were the original pins, cites Illinois Evidence Manual, Card, 5th Ed. (1963) page 271 as authority, viz. “Surveyors may give their opinions on * * * genuineness of alleged survey monuments * * *” With this statement this court has no disagreement providing a proper foundation is laid. It is readily apparent from an examination of the surveyor’s testimony, set out in part above, that as we have said before the testimony of the surveyor with regard to whether the pins he found were the original pins, would be at best a guess or a surmise. The situation in the instant case is quite analogous factually to Westgate v. Ohlmacher (1911) 251 Ill. 538, 96 N.E. 518 involving a ten inch strip of land in Sycamore. In that case the Supreme Court cited Mr. Justice Cooley in Diehl v. Zanger, 39 Mich. 601, stating: # it Nothing is better understood than that few of our early plats will stand the test of a careful and accurate survey without disclosing errors. This is as true of the government surveys as of any others, and, if all the lines were now subject to correction on new surveys, the confusion of lines and titles that would follow would cause consternation in many communities. Indeed, the mischiefs that must follow would be simply incalculable, and the visitation of the surveyor might well be set down as a great public calamity/ ” As the court said in Westgate we too think the statements of Judge Cooley are applicable to the case at bar-. The petition for rehearing is denied. MORAN, P. J., and ARRAHAMSON, J., concur.